The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Starobin et al. (US 2016/0353218).
	Regarding claims 1, 8, and 15, Starobin discloses a method, a system having at least one network microphone device and at least one processor (see para. 0025, regarding “any of the media presentation devices (e.g., loudspeakers, etc.) discussed herein may perform any or all of the control functionality discussed herein”; see also para. 0031, regarding “detecting a user input (e.g., …, a voice command, etc.) at a component of the media presentation system (e.g., at a loudspeaker, …)”), and at least one tangible non-transitory computer-readable medium having program instructions that when executed by the at least one processor cause the system to perform the method (see para. 0137), comprising:  receive, via the at least one network microphone device (e.g., a loudspeaker; see fig. 7), a voice command for two or more playback devices to be grouped for synchronous playback of audio content (see para. 0094 and figs. 1 & 4, regarding “follow me” voice command to group, for example, zone 120 playback devices with zone 110 playback devices when a user walks from zone 110 into zone 120 and utters the “follow me” voice command; see para. 0045, regarding that the same audio content presented at zone 110 is synchronously presented at zone 120” at the same time); based on context information (e.g., location of user; see fig. 3, step 320):  determine a given playback device (e.g., loudspeaker 121) of the two or more playback devices that is to be grouped for synchronous playback of 
	Regarding claims 2, 9, and 16, the command comprises a command to play back audio content (e.g., voice command “follow me”; see fig. 4), and based on the command, causing the two or more playback devices (e.g., zone 120 playback devices and zone 110 playback devices) to play back audio content in synchrony (see para. 0045, regarding that the same audio content presented at zone 110 is synchronously presented at zone 120” at the same time).
	Regarding claims 3, 10, and 17, the at least one network microphone device comprises at least one of the given playback device (e.g., loudspeaker 121) or another playback device (e.g., loudspeaker 122).  Note:  when user walks into zone 120 and utters “follow me” voice command, at least one of the playback device 121 and playback device 122 receives the voice command.
	Regarding claims 4, 11, and 18, the context information includes information regarding user location relative to at least one of the two or more playback devices.  See figure 4, steps 440-450; and figure 3, step 320.
	Regarding claims 5, 12, and 19, the context information comprises an indication that the given playback device (e.g., loudspeaker 121) is currently playing back given audio content.  Note:  if the user walks back and forth between zones 110 and 120 and utters the voice command “follow me”, the given loudspeaker 121 will already be playing the given audio content and such an indication of such an occurrence will inherently be indicated to the system.
	Regarding claims 6 and 13, the two or more playback devices are caused to play back the given audio content in synchrony.  See para. 0045, regarding that the same audio content presented at zone 110 is synchronously presented at zone 120” at the same time.
	Regarding claims 7, 14, and 20, the context information comprises an indication that the given playback device (e.g., loudspeaker 121) most recently played back audio content.  Note:  if the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ, can be reached at telephone number (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
March 23, 2022